[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                               MAY 28, 2010
                              No. 09-16427                      JOHN LEY
                          Non-Argument Calendar                   CLERK
                        ________________________

                    D. C. Docket No. 95-00852-CR-UU

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JOSE FABIO PINEDA,
a.k.a. Fabio Pineda,
a.k.a. Don Fabio,

                                                         Defendant-Appellant.


                        ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (May 28, 2010)

Before TJOFLAT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Ayana N. Harris, appointed counsel for Jose Fabio Pineda in his appeal from

the district court’s denial of his motion to reduce sentence, pursuant to 18 U.S.C.

§ 3582(c)(2), has filed a motion to withdraw from further representation of the

appellant, supported by a brief prepared pursuant to Anders v. California, 386 U.S.

738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and the district

court’s denial of Pineda’s § 3582(c)(2) motion is AFFIRMED.




                                           2